OPINION OF THE COURT
Per Curiam.
Respondent Antoinette Holmes was admitted to the practice of law in the State of New York by the Second Judicial Depart*446ment on October 13, 1965, under the name Antoinette McLaughlin. At all times relevant to this proceeding, respondent has maintained an office for the practice of law within the First Judicial Department.
Respondent was suspended by order of this Court dated July 25, 1996 (223 AD2d 197), pursuant to 22 NYCRR 603.4 (e) (1), upon the petition of the Departmental Disciplinary Committee for immediate suspension on the ground that respondent’s professional misconduct immediately threatened the public interest. Respondent’s suspension was based upon uncontroverted evidence of various acts of professional misconduct, including the commingling of escrow funds.
In its application for immediate suspension under 22 NYCRR 603.4 (e) (1), petitioner included the following notice: "please take further notice that pursuant to 22 NYCRR 603.4 (g), an attorney who is suspended and who has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of the order of suspension, may be disbarred without further notice.”
22 NYCRR 603.4 (g) expressly provides that such notice may be given where suspension is pursuant to section 603.4 (e) (1), as was the case here. More than six months have elapsed from the date of this Court’s order of suspension, during which time respondent has neither appeared nor made written application to the Committee or to this Court for a hearing or reinstatement. Accordingly, the petition seeking an order disbarring respondent pursuant to 22 NYCRR 603.4 (g) should be granted.
Murphy, P. J., Milonas, Ellerin, Nardelli and Mazzarelli, JJ., concur.
Motion granted, and respondent disbarred from the practice of law in the State of New York, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, all effective May 1, 1997.